                                          Case 5:20-cv-05672-BLF Document 36 Filed 11/20/20 Page 1 of 2




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5                                            SAN JOSE DIVISION

                                   6
                                        KEVIN RAMIREZ,
                                   7                                                           Case No. 5:20-cv-05672-BLF
                                                          Plaintiff,
                                   8                                                           CASE MANAGEMENT ORDER
                                                   v.
                                   9
                                        ELECTRONIC ARTS, INC.,
                                  10
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         On November 19, 2020, the parties appeared before Judge Beth Labson Freeman for a

                                  14   Case Management Conference. The Court ORDERS as follows:

                                  15         (1)        The presumptive limits on discovery set forth in the Federal Rules of Civil

                                  16                    Procedure shall apply to this case unless otherwise ordered by the Court.

                                  17         (2)        The deadline for joinder of any additional parties, or other amendments to the

                                  18                    pleadings, is sixty days after entry of this order unless stated otherwise below.

                                  19         (3)        The deadline for the parties to meet, confer, and submit a stipulation and order

                                  20                    setting all deadlines not set by the Court below, including discovery cut-offs and

                                  21                    expert disclosure deadlines, is December 11, 2020.

                                  22         (4)        All disputes with respect to disclosures or discovery are referred to the assigned

                                  23                    Magistrate Judge.

                                  24         (5)        Unless previously ordered or stipulated, the parties shall meet and confer further in

                                  25                    order to reach an agreement on an ADR process within 10 days of the date of this

                                  26                    Order. Within that same time frame, the parties shall either (1) file the form entitled

                                  27                    "Stipulation and (Proposed) order Selecting ADR Process" if an agreement is reached,

                                  28                    or (2) file the form entitled "Notice of Need of ADR Phone Conference".
                                          Case 5:20-cv-05672-BLF Document 36 Filed 11/20/20 Page 2 of 2




                                   1             (6)   The parties shall comply with the Court’s standing orders, which are available on

                                   2                   the Court’s website and in the Clerk’s Office.

                                   3             IT IS FURTHER ORDERED that the following schedule and deadlines shall apply to this

                                   4   case:

                                   5

                                   6     EVENT                                            DATE OR DEADLINE
                                         Last Day to Request Leave to Amend the
                                   7                                                      60 Days from Date of this Order
                                         Pleadings per F.R.Civ.P 15
                                   8     Motion for Class Certification due by            12/17/2021
                                   9     Last Day to Hear Dispositive Motions             2/16/2023 at 9:00 AM
                                  10     Final Pretrial Conference                        5/18/2023 at 1:30 PM
                                  11
                                         Trial                                            6/19/2023 at 9:00 AM
                                  12
Northern District of California
 United States District Court




                                  13
                                       Dated: November 20, 2020
                                  14

                                  15

                                  16
                                                                                        _________________________________
                                  17                                                    BETH LABSON FREEMAN
                                                                                        United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
